Title: From John Adams to William Eustis, 18 March 1810
From: Adams, John
To: Eustis, William



PrivateDear Sir
Quincy March 18. 1810

I am very much obliged to you for your kind Letter of the tenth of this Month and the very curious Intelligence in it. The Powers of Chicanery that are evoked to drown it, prove that it is thought important. Perhaps it may be, but I have not a Sight Clear enough to perceive it. Where would be the Difference between Mr Jackson and his Successor, if both should be useless. There may be some: if a Lord Should come, the Lord knows how many heads he might turn of Ladies and Gentlemen, whether he should reside in Boston New York or Philadelphia.
A real Settlement of Disputes between the two Countries, I fear is desperate. The two Nations will not Suffer it, how well inclined Soever the Government may be. The People of England will not allow their Ministry to give up Points of Proclamations of Blockade, of Impressments of Seamen, of Neutral Rights to Colonial Commerce &c which the People of America will compell their Government to demand, and which all other Neutral Powers will claim as well as all the Powers belligerent against England.
The American Republick and the British Empire are Rivals in all Things and Rivals never are cordial Friends, whether in Love, War, Commerce or Politicks. I wish I may be mistaken but I am very apprehensive, that the Friendship of England can be obtained on no other Terms than an Allyance with her and a War with her Enemies. This Price is too dear.
As Britain has some Interest in preserving some Reputation among the Powers of Europe, and as the Correspondence between their Ministers and our Secretary of State are public and will be read at all the Courts and by all the Diplomatic Corps. I am not Surprized that she hesitates to justify Mr Jackson though our General Court does not.
The frequent Collisions, Contradictions and quasi hostilities between the State Governments and the National Legislature, seem to be portentous: for though they may have been hitherto in jest, there is danger they will soon be in Earnest.
But I have said enough to support my Character for Loquacity and shall only add an assurance of the Continuance of an Esteem that is not much less than forty years old
John Adams